- provide by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of September, 2011 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X NOTICE TO THE MARKET COMPANHIA SIDERÚRGICA NACIONAL Publicly-held Company Corporate Taxpayers’ ID (CNPJ) 33.042.730/0001-04 Companhia Siderúrgica Nacional (“CSN”), in compliance with the Official Letter CVM/SEP/GEA-2/nº301/2011, dated September 8, 2011, through which the Brazilian Securities and Exchange Commission (“CVM”) requests further information about the article entitled “ CSN Extends Offer to Buy a 26% stake in Usiminas ” published in the newspaper “O Estado de São Paulo” and in the “Exame” magazine, on September 7 and 8, respectively, informs that it is unfounded the information that an offer has been extended by CSN to said shareholders of Usinas Siderúrgicas de Minas Gerais S.A. – USIMINAS and a response thereof is pending, regarding the acquisition of a share interest in the capital of said company. CSN has been constantly informing the market about the acquisition of Usiminas’ common and preferred shares on the stock exchange, continuously aware and in compliance with applicable rules for the disclosure of material acts and notices. CSN is aware of the importance of maintaining the market duly informed in case developments related to said acquisitions occur and is committed to immediately inform them to the market pursuant applicable legislation. São Paulo, September 8, 2011 COMPANHIA SIDERÚRGICA NACIONAL David Moise Salama Investor Relations Executive Officer SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:September 09, 2011 COMPANHIA SIDERÚRGICA NACIONAL By: /
